--------------------------------------------------------------------------------

EXHIBIT 10.9
 
WESTMOUNTAIN INDEX ADVISOR, INC.
123 North College Ave
Suite 200
Fort Collins, Colorado 80524


February 18, 2011


BOCO Investments LLC
262 East Mountain Avenue
Fort Collins, CO 80524


Re:
Conversion of Terra Mining Note Payable and Warrants into Common Shares and
Warrants of WMTN

 
Dear Sirs:
 
 
The amount of the note(s) payable due to you by Terra Mining Corporation (the
“Company”) as of the date of this letter is $500,000 in principal and interest
of $7,684.93 Dollars ($507,684.93).  (collectively, the “Debt”).  As has been
discussed, WestMountain Index Advisor, Inc. (“WMTN”) has acquired the Company’s
subsidiary, Terra Gold, Inc., and as consideration for such acquisition assumed
the Debt and the payment obligations thereunder.
 
WMTN has now also acquired the Company in a share exchanges with the Company’s
shareholders.  As a result, the additional cash that you had loaned the Company
and/or WMTN that it in turn had loaned to the Company is now available for use
by WMTN.  These amounts are collectively referred to as the “Total BOCO Debt”)
 
WMTN is proposing to retain the cash and satisfy 100% of the Total BOCO Debt by
issuing to you shares of common stock of WMTN at a price of Fifty Cents ($.50)
per share.  You have agreed to waive all interest on that Total BOCO
Debt.  Therefore, we propose that the Total BOCO Debt be satisfied in full by
issuing to you a total of 1,000,000 shares of common stock of the Company and
warrants for WMTN common stock as described below in full satisfaction of the
Total BOCO Debt.
 
In addition, it has been agreed that any and all warrants (or options) for stock
in the Company currently held by you be cancelled, and new warrants will be
issued to you for stock in WMTN.  The warrants will be issued in substantially
the form attached hereto and will be for one million (1,000,000) shares of WMTN
common stock with an exercise price of $0.001 per share.
 
If you agree to this proposal, please indicate your acceptance by signing below
on the line provided.
 
If you have any questions or issues whatsoever, please feel free to contact WMTN
at the address noted above.  Also, we urge you to seek your own counsel if you
have any questions regarding the conversion of this debt into shares of common
stock of WMTN.
 

 
1

--------------------------------------------------------------------------------

 

 
Upon your acceptance of this proposal and the approval of this transaction by
WMTN’s Board of Directors, the Company will issue the shares of common stock and
warrants and will deliver stock certificates and warrants representing such
shares to you and/or the persons you designate at the address or addresses you
have designated below.
 
By signing the acceptance below, you are representing to WMTN that you will be
acquiring the WMTN common stock and warrants for your own account for investment
purposes only, and that you are an Accredited Investor (as defined in Rule
501(a) of Regulation D of the Securities Act of 1933).
 
By signing the acceptance below, you are also representing that upon
cancellation of the Total BOCO Debt, any and all amounts owed to you by Company
(and now WMTN) as of the date of this letter will have been satisfied and that
no other amounts are owed to you by Company and/or WMTN and that if any other
debts are or were owed to you as of the date of this letter, all such amounts
will be deemed satisfied and cancelled upon the issuance of the WMTN common
stock and warrants as provided in this letter.
 
By signing the acceptance below, you are also agreeing that upon delivery of the
WMTN common stock and warrants to you, you will deliver the note or notes
evidencing the Debt and the Company warrant(s) that is (are) being cancelled to
WMTN and/or will execute such documents as may be reasonably requested by WMTN
to document the full satisfaction and cancellation of the Debt and Company
warrants.
 
 

 
WESTMOUNTAIN INDEX ADVISOR, INC.
 
 
/s/ Greg Schifrin
 
By: Gregory Schifrin
Its:  Chief Executive Officer

 
AGREED TO AND ACCEPTED on February 18, 2011:
 
BOCO INVESTMENTS, INC.
 


/s/ Joseph Zimlich
 
By: Joseph C. Zimlich
 
Its: President & Managing Director
 
Address:
262 East Mountain Avenue
Fort Collins, CO 80524


Attachment:  Form of Warrant

 
2

--------------------------------------------------------------------------------

 

 
FORM OF WARRANT
 
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND MAY NOT BE SOLD,
OFFERED FOR SALE, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS
REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT OR AN OPINION OF
COUNSEL IS OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE WITH AN
AVAILABLE EXEMPTION FROM SUCH REGISTRATION AND IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS.
 
February 18, 2011
 
______________________
 
Warrant for the Purchase of Common Stock
 
(Void if not exercised on or before February 17, 2014)
 
No. W-24
 
Holder: BOCO Investments LLC
 
FOR VALUE RECEIVED, this Warrant is hereby issued by West Mountain Index
Advisor, Inc., a Colorado corporation (the “Company”), to BOCO Investments
LLC,  a limited liability company organized under the laws of the State of
Colorado, (the “Holder”).  Subject to the provisions of this Warrant
(“Warrant”), the Company hereby grants to Holder the right to purchase 1,000,000
shares of the Company’s common stock, par value $.001 per share (“Common
Stock”), at US$0.001 per share (“Exercise Price”) during the period from
issuance of this Warrant through February 17, 2014.
 
The Holder agrees with the Company that this Warrant is issued, and all the
rights hereunder shall be held, subject to all of the conditions, limitations
and provisions set forth herein.
 
1.           Exercise of Warrant.  Subject to the terms and conditions set forth
herein, the Holder may exercise this Warrant on or after February 18, 2011 and
no later than February 17, 2014. If the underlying Shares are registered on Form
S-1 or S-3, and for so long as the underlying Shares continue to be so
registered, the Company, in its sole discretion, may require the Holder to
exercise all or part of the Warrant if the close price is $2.00 per share for
five trading days. To exercise this Warrant the Holder shall present and
surrender this Warrant to the Company at its principal office, with the Warrant
Exercise Form, attached hereto as Appendix A, duly executed by the Holder and
accompanied by payment in cash or by check, payable to the order of the Company,
of the aggregate Exercise Price for the total aggregate number of securities for
which this Warrant is exercised or a cashless exercise at the sole decision of
the Holder.  The Common Stock deliverable upon such exercise, and as adjusted
from time to time, are hereinafter referred to as “Warrant Stock.”
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Upon receipt by the Company of this Warrant, together with the executed Warrant
Exercise Form and payment of the Exercise Price, if any, for the securities to
be acquired, in proper form for exercise, and subject to the Holder’s compliance
with all requirements of this Warrant for the exercise hereof, the Holder shall
be deemed to be the holder of record of the Warrant Stock issuable upon such
exercise, notwithstanding that the stock transfer books of the Company shall
then be closed or that certificates representing such securities shall not then
be actually delivered to the Holder; provided, however, that no exercise of this
Warrant shall be effective, and the Company shall have no obligation to issue
any Warrant Stock to the Holder upon any attempted exercise of this Warrant,
unless the Holder shall have first delivered to the Company, in form and
substance reasonably satisfactory to the Company, appropriate representations so
as to provide the Company reasonable assurances that the securities issuable
upon exercise may be issued without violation of the registration requirements
of the Securities Act and applicable state securities laws, including without
limitation representations that the exercising Holder is an “accredited
investor” as defined in Regulation D under the Securities Act and that the
Holder is familiar with the Company and its business and financial condition and
has had an opportunity to ask questions and receive documents relating thereto
to his reasonable satisfaction.
 
2.           Reservation of Shares.  The Company will reserve for issuance and
delivery upon exercise of this Warrant all shares of Warrant Stock.  All such
shares shall be duly authorized and, when issued upon such exercise, shall be
validly issued, fully paid and non-assessable and free of all preemptive rights.
 
3.           Assignment or Loss of Warrant.  This Warrant is fully assignable by
the Holder hereof (subject to compliance with applicable laws and regulations).
Subject to the transfer restrictions herein (including Section 6), upon
surrender of this Warrant to the Company or at the office of its stock transfer
agent, if any, with the Assignment Form, attached hereto as Appendix B, duly
executed and funds sufficient to pay any transfer tax, the Company shall,
without charge, execute and deliver a new Warrant or Warrants in the name of the
assignee(s) named in such instrument of assignment and if applicable a new
Warrant to Holder with respect to any portion of the Warrant not being assigned
and this Warrant shall promptly be canceled.  Upon receipt by the Company of
evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and of reasonably satisfactory indemnification by
the Holder, and upon surrender and cancellation of this Warrant, if mutilated,
the Company shall execute and deliver a replacement Warrant of like tenor and
date.
 
4.           Rights of the Holder.  The Holder shall not, by virtue hereof, be
entitled to any rights of a stockholder in the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant.
 
5.           Adjustments.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(a)           Adjustment for Recapitalization.  If the Company shall at any time
after the date hereof subdivide its outstanding shares of Common Stock by
recapitalization, reclassification or split-up thereof, or if the Company shall
declare a stock dividend or distribute shares of Common Stock to its
shareholders, the number of shares of Common Stock subject to this Warrant
immediately prior to such subdivision shall be proportionately increased, and if
the Company shall at any time after the date hereof combine the outstanding
shares of Common Stock by recapitalization, reclassification or combination
thereof, the number of shares of Common Stock subject to this Warrant
immediately prior to such combination shall be proportionately decreased. In
either case, the exercise price shall also be proportionately adjusted.
 
(b)           Adjustment for Reorganization, Consolidation, Merger, Etc.  If at
any time after the date hereof the Company has a Change in Control, the Holder
agrees that, either (a) Holder shall exercise its purchase right under this
Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Change in Control or (b) if the Holder elects not to
exercise the Warrant, this Warrant will not expire upon the consummation of the
Change of Control but shall automatically convert to a warrant to acquire such
securities as Holder would have acquired if the Warrant had been exercised in
its entirety immediately prior to the consummation of such Change in Control.
For purposes of this Warrant, a “Change in Control” shall be deemed to occur in
the event of a change in ownership or control of the Company effected through
any of the following transactions: (i) the acquisition, directly or indirectly,
by any person or related group of persons (other than the Company or a person
that immediately before the Change of Control directly or indirectly controls,
or is controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of outstanding securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities; or (ii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets; or (iii) the consummation of a merger
or consolidation of the Company with or into another entity or any other
corporate reorganization, if more than fifty percent (50%) of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation or other reorganization is owned by
persons who were not stockholders of the Company immediately prior to such
merger, consolidation or other reorganization.
 
(c)           Certificate as to Adjustments.  The adjustments provided in this
Section 5 shall be interpreted and applied by the Company in such a fashion so
as to reasonably preserve the applicability and benefits of this Warrant (but
not to increase or diminish the benefits hereunder).  In each case of an
adjustment in the number of shares of Common Stock or other securities
receivable on the exercise of the Warrant, the Company at its expense will
promptly compute such adjustment in accordance with the terms of the Warrant and
prepare a certificate executed by two executive officers of the Company setting
forth such adjustment and showing in detail the facts upon which such adjustment
is based. The Company will mail a copy of each such certificate to each Holder.
 
(d)           Notices of Record Date, Etc.  In the event that:
 

 
5

--------------------------------------------------------------------------------

 

 
(i)           the Company shall declare any dividend or other distribution to
the holders of Common Stock, or authorizes the granting to Common Stock holders
of any right to subscribe for, purchase or otherwise acquire any shares of stock
of any class or any other securities; or
 
(ii)           the Company has a Change in Control; or
 
(iii)           the Company authorizes any voluntary or involuntary dissolution,
liquidation or winding up of the Company, then, and in each such case, the
Company shall mail or cause to be mailed to the holder of this Warrant at the
time outstanding a notice specifying, as the case may be, (a) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(b) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding up is to take place, and
the time, if any is to be fixed, as to which the holders of record of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding up.  Such
notice shall be mailed at least 20 days prior to the date therein specified.
 
(e)           No Impairment.  The Company will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Section 6 and in
the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.
 
(f)           Cash Dividends.  No adjustment pursuant to this Warrant shall be
made in respect of any dividend payable in cash provided that notice of such
dividend has been given in accord with section 5(d) at least 15 days prior to
the record date for the payment of such dividend.
 
6.           Transfer to Comply with the Securities Act.  This Warrant and any
Warrant Stock may not be sold, transferred, pledged, hypothecated or otherwise
disposed of except as follows:  (a) to a person who, in the opinion of counsel
to the Company, is a person to whom this Warrant or the Warrant Stock may
legally be transferred without registration and without the delivery of a
current prospectus under the Securities Act with respect thereto and then only
against receipt of an agreement of such person to comply with the provisions of
this Section 6 with respect to any resale or other disposition of such
securities; or (b) to any person upon delivery of a prospectus then meeting the
requirements of the Securities Act relating to such securities and the offering
thereof for such sale or disposition, and thereafter to all successive
assignees.
 
7.           Registration Rights.  The Company agrees it shall within ninety
days following the signing of the Warrant, file a registration statement with
respect to the Warrant Stock at the Company’s expense on Form S-1 or S-3 (to the
extent the Company is eligible to file on Form S-3), for the re-sale of the
Warrant Stock under the Securities Act by the Holder (the “Registration
Statement”).  The Company will use its reasonable efforts to cause such Form S-1
or S-3 Registration Statement to become effective within ninety (930) days from
the initial filing thereof (“Effective Date”).
 

 
6

--------------------------------------------------------------------------------

 

 
8.           Legend. Unless the Warrant Stock has been registered under the
Securities Act on Form S-1 or Form S-3, upon exercise of this Warrant and the
issuance of any of the shares of Warrant Stock, all certificates representing
shares shall bear on the face thereof substantially the following legend:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES.  THESE SECURITIES HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE
WITH SUCH STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT
AND APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO THE COMPANY
OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.
 
9.           Notices.  All notices required hereunder shall be in writing and
shall be deemed given when telegraphed, e-mailed, delivered personally or within
two days after mailing when mailed by certified or registered mail, return
receipt requested, to the Company or the Holder, as the case may be, for whom
such notice is intended, if to the Holder, at the e-mail or mailing address of
record of such party as most recently provided in writing by such party to the
other.  The initial addresses of the parties are set forth below.
 
10.           Applicable Law.  The Warrant is issued under and shall for all
purposes be governed by and construed in accordance with the laws of the State
of Colorado, without regard to the conflict of laws provisions of such State.
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be signed on its
behalf, in its corporate name, by its duly authorized officer, all as of the day
and year first above written.
 

 
WestMountain Index Advisor, Inc.
 
 
By:______________
 
      President
      123 North College Ave, Ste 200
      Fort Collins, CO 80524
      E-mail:

 
 
Holder: BOCO Investments LLC
 
Address:

 
 
E-mail address:
 

 
7

--------------------------------------------------------------------------------

 

 
Appendix A
 
 
WARRANT EXERCISE FORM
 
 
The undersigned hereby irrevocably elects to (i) exercise the attached Warrant
to purchase __________ shares of the Common Stock of WestMountain Advisor, Inc.,
a Colorado corporation (the “Company”), pursuant to the provisions of Section 1
of the attached Warrant, and hereby makes payment of $__________ in payment
therefore.  If the Warrant is not being exercised in full, the undersigned
hereby instructs the Company to issue a Warrant or Warrants for the unexercised
portion of the Warrant and send it to the undersigned at the address stated
below.  The undersigned’s execution of this form constitutes the undersigned’s
agreement to all the terms of the Warrant and to comply therewith.
 
 

 
______________________________________________
 
Signature
 
Print Name:_____________________________________
 
______________________________________________
 
Signature, if jointly held
 
Print Name:______________________________________
 
Date:___________________________________________

 
 


 

 
8

--------------------------------------------------------------------------------

 

 
Appendix B
 
ASSIGNMENT FORM
 
 
FOR VALUE RECEIVED_____________________________ (“Assignor”) hereby sells,
assigns and transfers unto _______________________________ (“Assignee”) all of
Assignor’s right, title and interest in, to and under Warrant No. W-24 issued by
WestMountain Index Advisor, Inc./Terra Mining Corporation, dated February 18,
2011.
 
NOTE:  If only a portion of the Warrant rights are to be assigned and
transferred, adjust the above statement and the balance of this form
accordingly.
 
DATED: _________________
 

 
ASSIGNOR:
 
_____________________________________________
 
Signature
 
Print Name:_____________________________________
 
______________________________________________

Signature, if jointly held
 
Print Name:_____________________________________
 
ASSIGNEE:

 
The undersigned agrees to all of the terms of the Warrant and to comply
therewith.
 

 
______________________________________________
 
Signature
 
Print Name:______________________________________
 
_______________________________________________
 
Signature, if jointly held
 
Print Name: ______________________________________

 
 
 
9

--------------------------------------------------------------------------------